internal_revenue_service department of the treasury number release date index number 79-dollar_figure washington dc person to contact telephone number refer reply to cc tege eb hw-plr-111817-99 date date legend x state statute a y dear this letter is in response to a request submitted on behalf of x by its authorized representatives for rulings concerning group term life_insurance provided to state and local_government employees x an independent agency of state is administered by a board_of trustees the board pursuant to statute a the board has been given the authority and responsibility by the state legislature to make group term life_insurance available to state employees teachers certain employees of political subdivisions and certain other employees basic life_insurance protection on the life of the employee is provided to each eligible_employee by the board and is paid for by a combination of employee and employer contributions the board also makes available to each active eligible_employee optional life_insurance on the life of the employee the full cost of the optional insurance selected by the employee is borne by the employee and withheld from his or her salary on an after-tax basis both the basic and the optional insurance coverage are purchased through y a life_insurance_company x and y represent that the premium rates for the optional insurance are determined separately and independently of the premium rates for the basic life_insurance the finances of the optional and basic insurance plans are accounted for separately and independently the optional insurance does not subsidize the basic insurance nor does the basic insurance subsidize the optional insurance law and analysis the taxation of employer-provided group term_insurance on the life of an employee is governed by sec_79 of the code assuming a group term plan meets plr-111817-99 the non-discrimination requirements of sec_79 dollar_figure of such coverage is excludable from the each employee’s income for coverage above dollar_figure sec_79 requires an employee to include in income an amount equal to the cost of life_insurance provided under a policy carried directly or indirectly by his or her employer less any amounts paid_by the employee toward the purchase of such insurance sec_79 requires the cost of the insurance to be computed by using the uniform premiums prescribed in table i of the sec_79 regulations sec_1_79-1 of the regulations sets forth the conditions that must be met before a policy of life_insurance will be considered group term life_insurance for purposes of sec_79 of the code the condition relevant to this ruling_request is that the life_insurance be provided under a policy carried_directly_or_indirectly_by_the_employer sec_1_79-1 of the regulations the meaning of the term policy for purposes of sec_79 of the code is found in sec_1_79-0 under that definition the term policy includes two or more obligations of an insurer or its affiliates that are sold in conjunction obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship these obligations of the same insurer are aggregated despite actuarial sufficiency of the premiums charged for each obligation and even if the obligations are contained in separate documents the regulations however allow an employer to elect to treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies thus an employer may have more than one policy however each policy must be tested separately to determine if it is carried_directly_or_indirectly_by_the_employer if a policy is not carried_directly_or_indirectly_by_the_employer no income will be imputed to an employee under sec_79 of the code on account of the insurance provided under that policy the definition of the phrase carried_directly_or_indirectly_by_the_employer is also found in sec_1_79-0 under that definition a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if a the employer pays any part of the cost of the life_insurance directly or through another person or b the employer or two or more employers arrange for payment of the cost of the life_insurance by their employees and charge at least one employee less than the cost of his or her insurance as determined under table i of sec_1_79-3 and at least one other employee more than the cost of his or her insurance determined in the same way applying the above rules to the group term life_insurance on the lives of employees available through x both the basic and the optional insurance are available plr-111817-99 to the eligible employees because of the employment relationship in addition both the basic and the optional insurance are purchased from the same insurer therefore the obligations contained in the basic and the optional coverage will be treated as a single policy for purposes of sec_79 unless the requirements have been met to elect to treat such obligations as separate policies because neither the basic nor the optional coverage contains permanent benefits the only requirement for electing separate treatment is that the premiums be properly allocated between the basic and the optional coverages based on the representations made we conclude that the insurance premiums are properly allocated between the basic coverage and optional coverage so that an election can be made to treat the basic and the optional coverage as separate policies for purposes of sec_79 of the code because the employer pays part of the cost of the basic insurance coverage we conclude that the basic coverage is within the definition of carried_directly_or_indirectly_by_the_employer we further conclude that because the premiums for the optional coverage are not financed by the employer and do not straddle the table i rates the optional coverage is not carried_directly_or_indirectly_by_the_employer for purposes of sec_79 of the code ruling sec_1 x may elect for purposes of sec_79 of the code to treat the basic group term life_insurance coverage as a separate policy from the optional coverage if the board elects to treat the optional life_insurance coverage on the lives of the employees as a separate policy no income will be imputed under sec_79 of the code to those employees who purchase the optional life_insurance no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code or to the tax effects resulting from the transaction which are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james l brokaw chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes cc
